DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/29/21 and 2/15/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selimis et al. (US 2007/0282951, cited in IDS filed 2/15/22, hereinafter Selimis).

Regarding claim 1, Selimis teaches a communication system designed for implementing remote access from an information terminal connected to a first network to an electronic device connected to a second network, the second network differing from the first network, the communication system including a computer having a processor and a memory storing programmed instructions that (CAB system of high-side desktop and terminal server; ¶¶ 0048-0077, Figs. 1 and 2), when executed by the processor, are operable for performing a process comprising: 
relaying, by a relaying device, communication between the information terminal and the second network, in a state of being connectable from the first network and the second network (CAB Browse Guard; ¶ 0053-0077, Fig. 2); and 
converting, by a converter, a first protocol used by the information terminal for the remote access into a second protocol corresponding to the electronic device (CAB Translator; ¶¶ 0054-0077, Fig. 2).

Regarding claim 2, Selimis teaches the communication system according to claim 1, wherein the process further comprises: converting, by the converter, the second protocol into the first protocol (CAB Translator converts between commercial thin-client protocols into VDP protocol; ¶¶ 0073, Fig. 2 and ¶¶ 0948-1083, Figs. 23 and 24).

Regarding claim 3, Selimis teaches the communication system according to claim 1, wherein the electronic device includes an information processing device that provides a remote desktop service (remote desktop server; ¶¶ 0104-0105, Figs. 8 and 9 and ¶¶ 0967-0971), and the second protocol includes a protocol for utilizing the remote desktop service (VDP protocol for remote graphical user desktop; ¶ 0076).

Regarding claim 4, Selimis teaches the communication system according to claim 1, wherein the electronic device includes an image forming device, and the second protocol includes a Web API for utilizing an image forming function of the image forming device (VDP protocol for remote graphical user desktop provided by translator/terminal server via guard; ¶¶ 0057-0076 and ¶ 0151, Fig. 11).

Regarding claim 5, Selimis teaches the communication system according to claim 1, wherein the electronic device provides a predetermined function, and the second protocol includes a protocol for utilizing the predetermined function (¶¶ 0075-0077).

Regarding claim 6, Selimis teaches the communication system according to claim 1, wherein the process further comprises: performing predetermined control on the electronic device, based on data that has been converted into the second protocol by the converter (¶¶ 1100-1121).

Regarding claim 7, Selimis teaches the communication system according to claim 6, wherein the predetermined control includes power control for turning the electronic device on and off (¶¶ 1100-1121).

Regarding claim 8, Selimis teaches the communication system according to claim 6, wherein the predetermined control includes exclusive control that restricts performance of other processes by the electronic device (¶¶ 1100-1121).

Regarding claim 9, Selimis teaches the communication system according to claim 1, wherein the process further comprises: receiving a connection request addressed from the information terminal to the electronic device and notifying the information terminal of connection information for connecting to the relay device; and connecting the converter to the relay device through encrypted first communication, in response to the connection request (¶¶ 0524-0596).

Regarding claim 10, Selimis teaches the communication system according to claim 9, wherein the process further comprises: connecting the converter to the relay device through the encrypted first communication by using the connection information, and relaying, by the relay device, between second communication and the encrypted first communication, wherein the information terminal uses the connection information to connect to the relay device through the second communication (¶¶ 0524-0596).

Regarding claim 11, Selimis teaches the communication system according to claim 1, wherein the process further comprises: performing communication control including the converting (CAB translator; ¶ 0073, Fig. 2).

Regarding claim 12, Selimis teaches the communication system according to claim 11, wherein the performing communication control includes connecting to the second network (CAB translator; ¶ 0073, Fig. 2), and connecting to the relay device through encrypted first communication (¶¶ 0524-0596).

Regarding claim 13, Selimis teaches the communication system according to claim 11, wherein the performing communication control includes converting the first protocol into control information for controlling an electronic device connected to a corresponding one of a plurality of communication interfaces provided (¶¶ 0948-0965, Figs. 23 and 24, and ¶¶ 1094-1121).

Regarding claim 14, Selimis teaches the communication system according to claim 1, wherein the process further comprises: performing communication control including the relaying and the converting (CAB translator; ¶ 0073, Fig. 2, ¶¶ 0948-0965, Figs. 23 and 24, and ¶¶ 1094-1121).

Claims 15 and 16 recite similar limitations as claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claims 15 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wayama et al. (US 2020/0045124) teaches a relay apparatus that relays communication between a server that provides a service and a terminal which receives the service.
Anesaki et al. (US 2015/0277820) teaches an image processing system including a server apparatus and an image processing apparatus connected to different networks where a gateway facilitates communications between the apparatuses. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672